Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 29 August 2022.
The application has been amended as follows: 
In the Claims:
In line 5 of claim 1, “the or each load pad” has been changed to --the load pad--.
In lines 1 - 2 of claim 3, “at least one of the load pads” has been changed to --the load pad--.
In lines 1 - 2 of claim 9, “the or each load pad” has been changed to --the load pad--.
In lines 1 - 2 of claim 10, “the or each load pad” has been changed to --the load pad--.
In line 9 of claim 13, “the at least one load pad” has been changed to --the load pad--.
In line 10 of claim 13, “the or each load pad” has been changed to --the load pad--.
In line 2 of claim 15, “the or each load pad” has been changed to --the load pad--.
In line 1 of claim 18, --is-- has been inserted before “able”.
In line 5 of claim 19, “the at least one of the at least one load pad” has been changed to --the load pad--.
In line 8 of claim 19, “the at least one load pad” has been changed to --the load pad--.
In line 6 of claim 20, “the at least one load pad” has been changed to --the load pad--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a pipe tensioner comprising a pair of continuous tracks comprising pads, wherein at least one of the pads on each continuous track is a load pad, wherein the or each load pad comprises a track support portion and a pipeline engaging portion, and wherein at least one load sensor is located in a space between the track support portion and the pipeline engaging portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
8/29/2022